DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,023,858 to Shinoda in view of US 2011/0123229 to Takashima et al.
Shinoda teaches:
(claim 17)	A developing apparatus 32 (Fig.4) comprising: 
a rotatable developing member 43 configured to carry and feed a developer containing toner and carrier toward a position for developing an electrostatic latent image formed on an image bearing member (col. 7 lines 18-25); 
a developer container 41 comprising: 
46 in which the rotatable developing member is disposed and which is configured to supply developer to the rotatable developing member (col. 7 lines 38-42); 
a second chamber 47 divided from the first chamber by a partition wall 48, developer being circulated between the first and second chambers (col. 7 lines 29-37); and 
an accommodating chamber 70 disposed above the second chamber in a vertical direction, comprising an opening portion 71 disposed below a center line of rotation axis of the rotatable developing member in the vertical direction, and configured to accommodate initial developer  (col. 7 lines 1-14); 
a first conveyance screw 44 disposed in the first chamber and configured to convey developer in a first direction  (col. 7 lines 38-39); 
a second conveyance screw 45 disposed in the second chamber and configured to convey developer in a second direction opposite to the first direction  (col. 8 lines 12-20); 
a sealing sheet 81 configured to seal the opening portion to accommodate the initial developer in the accommodating chamber (col. 10 lines 14-17); 
a sheet attaching portion 41d which is provided on the accommodating chamber and to which the sealing sheet is attached (col. 10 lines 41-44); and 
a sheet discharge portion 41f through which the sealing sheet is discharged from inside of the developer container to the outside of the developer container (Fig. 3, col. 11 lines 12-15), 
wherein the initial developer is able to move from the accommodating chamber to the second chamber through the opening portion by discharging the sealing sheet attached to the sheet attaching portion through the sheet discharge portion from the inside of the developer container to the outside of the developer container (col. 10 lines 11-22), 
 in a rotation axis direction of the second conveyance screw (see Fig.7; col. 10 lines 41-49, at least by the end face of the side plate 41e),
[AltContent: textbox (a wall surface)][AltContent: arrow][AltContent: textbox (a side wall)][AltContent: arrow]
    PNG
    media_image1.png
    312
    363
    media_image1.png
    Greyscale
wherein the sheet discharge portion is disposed on a wall surface of the developer container intersected with a side wall of the developer container (side face of housing 41 intersects longitudinal wall of e.g. upper housing 41b, see annotated figure), the sheet discharge portion being disposed above the opening portion in the vertical direction (Fig.8, developer sealing tape 81 bends upwards around side plate 41e),
(claim 18)	wherein the sheet attaching portion (41d) is disposed on the accommodating chamber over a whole area in a longitudinal direction of the opening portion, and wherein the sealing sheet (81) which is attached to the sheet attaching portion seals the opening portion over the whole area in the longitudinal direction of the opening portion (Fig. 7, col. 10 lines 41-44);
(claim 19)	wherein a space portion is provided above the second chamber in the vertical direction, the space portion being divided by a side wall of the developer container and a wall of the accommodating chamber, wherein the space portion is disposed further inside of the developer container than the sheet discharge portion in the rotation axis direction of the second conveyance screw, and wherein the sheet discharge portion is disposed above the opening portion in the vertical direction (Fig.8), the opening portion being disposed further inside of the developer container than the space portion in the rotation axis direction (col. 11 lines 1-20: a space portion or passage is defined by side plate 41e and an inner face of the side edge of the lower housing 41b);
wherein the sealing sheet is attached to the sheet attaching portion in a state that a free end portion 81a of the sealing sheet is bent at a position further inside of the developer container than the sheet discharge portion in the rotation axis direction of the second conveyance screw (Fig.8, col. 10 lines 40-50); and
(claim 22)	further comprising a guide portion (end face of side plate 41e) configured to guide the sealing sheet to the sheet discharge portion for discharging the sealing sheet attached to the sheet attaching portion from the inside of the developer container to the outside of the developer container through the sheet discharge portion (Fig.8; col. 11 lines1-11  ).
Examiner assumes, without conceding, that Shinoda does not teach an elastic member as claimed.  Takashima et al. disclose a developing device and image forming apparatus including 52498427-v1a seal member (37) formed of an elastic member is provided in the sheet discharge portion (69, 70) disposed on the wall surface of the developer container (Fig.28).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Ref1 with a seal member as in Takashima, for preventing leakage of developer from the inside of the developing housing (Takashima: [0090]).
Regarding claim 21, Takashima et al further disclose the seal member can be formed of any sealing material including sponge, rubber, cloth or the like.  Thus, the modification above also renders obvious the elastic member is formed of urethane material.

Allowable Subject Matter
Claims 13-16 are allowed.

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
In response to arguments (page 10) that “In Shinoda, however, the slit 41f is formed between the upper and lower housings (see Figure 10), and thus cannot be said to disposed on a wall surface”, this Examiner submits that broadest reasonable interpretation of the language of claim 17 does not preclude slit 41f to be interpreted as disposed1 on a wall surface of the housing 41 of the developer container 32.  That is, even if the housing 41 is formed by lower housing 41a, upper housing 41b and sub housing 41c, slit 41f is disposed, placed, or arranged on a wall of the housing 41.  Moreover, the lower housing 41a, the upper housing 41b and the sub housing 41c are integrally assembled to constitute the housing 41 (col 9 lines 52-56).
In response to arguments that “the sealing tape 81 is not formed of an elastic member and provided in the sheet discharge portion disposed on the wall surface”, this Examiner submits that, in rejecting the claims, sealing tape 181 of Shinoda is compared to the claimed sealing sheet not the claimed seal member, thus these arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 to place, distribute, or arrange (https://www.merriam-webster.com/dictionary/disposed; Retrieved 06/16/2021)